NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID VAZQUEZ-FIGUEROA,                         No.    14-72690

                Petitioner,                     Agency No. A205-052-835

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      David Vazquez-Figueroa, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for protection under

the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT protection

because Vazquez-Figueroa failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Mairena v. Barr, 917 F.3d 1119, 1125-26 (9th Cir. 2019). As noted

by the BIA, he bases his case on what has happened to his relatives who drive taxis

in Acapulco, Mexico. However, he presented no evidence indicating that he would

drive a taxi if he returned to Mexico or that taxi driving would be his only way to

make a living. Moreover, being extorted for money does not constitute torture for

purposes of CAT protection.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72690